Citation Nr: 0121485	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  00-09 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of lumbosacral strain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran served on active duty 
from April 1975 to March 1981. 


FINDINGS OF FACT

1.  All evidence necessary for resolution of this appeal has 
been obtained.

2.  The veteran's low back disability has been characterized 
as chronic low back pain and disc disease.  His symptoms 
include pain radiating to the testicular area, thighs and 
buttocks, tenderness along the paraspinous musculature, early 
degenerative changes in the lumbar spine possibly causing 
radicular symptoms, electric shocks-like sensation every now 
and then, stiffness mainly in the morning which 
diminishes/improves with some exercises, and right leg giving 
out when turning to the right.  The veteran also has 
decreased light touch in a patchy distribution on the right 
leg at the level of the anterior aspect of the thigh and 
lateral aspect of the leg, has been unsuccessfully treated 
with anti-inflammatory medication, and has positive straight 
leg raising on the left with pain radiating to his foot.

3.  The veteran's low back disability is not characterized by 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or abnormal 
mobility on forced motion.  Additionally, this disability is 
not characterized by severe limitation of motion of the 
lumbar spine, lumbar spine ankylosis, or severe recurring 
attacks with intermittent relief.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for the residuals of lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995); Butts v. Brown, 5 Vet. App. 532 (1993); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in substance, that the currently 
assigned 20 percent evaluation for his residuals of 
lumbosacral strain does not adequately reflect the severity 
of that disability.  In such cases, the VA has a duty to 
assist the veteran in developing facts which are pertinent to 
this claim.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's post-service treatment records, 
reports of VA rating examinations, and personal statements 
and testimony made by the veteran in support of his claim.  
The Board is not aware of any additional relevant evidence 
which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 
C.F.R. § 4.1 (2000).  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2000).  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2000).  When the evidence is 
in relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475; § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Furthermore, when evaluating musculoskeletal disabilities, 
the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  

In this case, in a September 1981 rating decision, the 
veteran was awarded service connection and a 10 percent 
disability evaluation for the residuals of lumbosacral strain 
under Diagnostic Code 5295, effective March 17, 1981.  
Subsequently, in rating decisions dated September 2000 and 
June 2001, the veteran's award was increased to a 20 percent 
rating, effective February 4, 1999, under Diagnostic Code 
5293.  At present, as per July 2001 and August 2001 
statements from the veteran's representative, the veteran 
continues to be dissatisfied with his current rating and is 
seeking an increased rating in excess of 20 percent for his 
residuals of lumbosacral strain. 

With respect to the evidence of record, the veteran has been 
evaluated and treated for his back problem, at least, since 
1981.  In June 1981, the veteran underwent a VA examination 
which determined he had lumbosacral spine with myofascial 
strain and limitation of range of motion.  However, as per a 
September 1988 VA examination report, he was found to have 
had a normal low back examination.  Specifically, during the 
September 1988 examination, he had good posture and gait, 
full low back range of motion with no muscle spasm, 
satisfactory heel and toe walk, negative straight leg raising 
test, and equal and active ankle and knee jerks.

An August 1999 Magnetic Resonance Imaging (MRI) report from 
the Methodist Medical Plaza North revealed the veteran had 
degenerative disc disease at T12-L1, small to moderate 
paracentral protrusion at L4-5 on the left, bulging annulus 
at L5-S1, small lipoma of the filum terminale, and hemangioma 
of the L2 vertebral body.  Additionally, 1999 medical records 
from the Indianapolis VA Medical Center (VAMC) described the 
treatment the veteran received for low back complaints.  
Specifically, February 1999 notations showed the veteran 
complained of pain radiating to the testicular area and was 
diagnosed with chronic back pain and disc disease.  March 
1999 x-rays showed mild degenerative changes without evidence 
of acute fracture or dislocation.  And, September 1999 
notations revealed pain radiating to the thigh and buttocks 
bilaterally and a spur at C6 that could create muscle spasms.

The most current VA examinations in October 1999 included a 
radiologic examination, a spine examination and a peripheral 
nerves examination.  The October 1999 VA radiologic 
examination revealed normal views of the veteran's 
lumbosacral spine.  Additionally, the October 1999 VA spine 
examination reported the veteran continues to complain of 
increased low back pain with radicular symptoms and radiating 
pain, but does not have bowel or bladder symptoms, weakness 
of the lower extremities, numbness, or tingling.  As well, 
the spine examination reveals that, although the veteran was 
tender to palpation along the paraspinous musculature on the 
lumbar spine region, he was able to forward flex getting his 
fingers to six inches from the ground, hyperextend to 20 
degrees, lateral bend to 30 degrees, and rotate to 30 
degrees, although with pain with all motions.  He was treated 
with inflammatory medication which did not resolve the 
problem.  He also had a negative clonus, a negative Babinski, 
5/5 of muscular strength in all muscle groups of the lower 
extremities, a negative straight leg raising test on the 
right and positive on the left with pain radiating to his 
foot.  The examiner noted that the veteran had some early 
degenerative changes in his lumbar spine that could be 
causing his radicular symptoms for which he had mechanical 
back pain noted while in the service.

Lastly, the October 1999 VA peripheral nerves examination 
reported constant dull back pain going down his legs with an 
intensity of 8/10, electric shocks every now and then, pain 
with stiffness mainly in the morning which would 
diminish/improve with some exercises, and his right leg 
giving out when turning to the right.  No bladder or bowel 
problems, numbness or weakness were found at this time.  Upon 
examination, he had normal muscle bulk and tone, 5/5 strength 
in the upper and lower extremities, and no atrophy or 
fasciculation.  The sensory examination showed some decreased 
light touch in a patchy distribution on the right leg at the 
level of the anterior aspect of the thigh and lateral aspect 
of the leg, normal coordination, and ability to walk normal 
without difficulty but some difficulty standing or walking on 
his heels due to the back pain.  Although he had some 
tenderness to palpation and percussion on the left 
lumbosacral area, he did not have paraspinous muscle spasms.  
His muscle strength reflexes were 2+ throughout including the 
patellar and ankle reflexes.  The veteran's diagnoses were 
chronic low back pain, and no clear evidence of radiculopathy 
but, per the history, the veteran was to have probably L5-S1 
radiculopathy.    

With respect to the applicable criteria, the applicable 
Diagnostic Codes in this case are 5292, 5293 and 5295.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly holding 
that the BVA's selection of a Diagnostic Code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law," if relevant data is 
examined and a reasonable basis exists for its selection) 
(Citations omitted).  Under Diagnostic Code 5292, slight 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation. Moderate limitation warrants a 20 percent 
evaluation.  And, severe limitation warrants a 40 evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).

Diagnostic Code 5293 assigns a 10 percent evaluation for mild 
intervertebral disc syndrome, a 20 percent evaluation for 
moderate intervertebral disc syndrome with recurring attacks, 
and a 40 percent evaluation for severe intervertebral disc 
syndrome with recurring attacks and with little intermittent 
relief.  A higher, 60 percent rating is warranted if the 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).

Lastly, Diagnostic Code 5295, provides the criteria for 
evaluation of lumbosacral strain. A 10 percent rating for 
lumbosacral strain is for application where there is 
characteristic pain on motion. A 20 percent evaluation is for 
application where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion unilateral, in standing 
position.  And, an evaluation of 40 percent, the maximum 
allowed under this Code, is assigned where there is severe 
strain, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).

In evaluating the veteran's disability, the Board has 
considered whether the assignment of higher rating would be 
appropriate under Diagnostic Codes 5285, 5286 and 5289.  
However, as there is no evidence that the service-connected 
disorder encompasses residuals of a vertebral fracture (DC 
5285), complete bony fixation of the spine (DC 5286), or 
unfavorable ankylosis of the lumbar spine (DC 5289), the 
Board finds that these Diagnostic Codes are not applicable in 
this case.

Upon a review of the evidence, the Board finds that the 
veteran's current back disability has been characterized as 
chronic low back pain and disc disease.  His symptoms include 
pain radiating to the testicular area, thighs and buttocks, 
tenderness along the paraspinous musculature, early 
degenerative changes in the lumbar spine possibly causing 
radicular symptoms, electric shocks-like sensation every now 
and then, stiffness mainly in the morning which 
diminishes/improves with some exercises, and right leg giving 
out when turning to the right.  The veteran also has 
decreased light touch in a patchy distribution on the right 
leg at the level of the anterior aspect of the thigh and 
lateral aspect of the leg, has been unsuccessfully treated 
with anti-inflammatory medication, and has positive straight 
leg raising on the left with pain radiating to his foot.

However, the veteran is able to forward flex getting his 
fingers to six inches from the ground, hyperextend to 20 
degrees, lateral bend to 30 degrees, and rotate to 30 
degrees, with pain with all motions.  Such ranges of motion 
show the veteran does not suffer from severe limitation of 
motion of the lumbar spine, and thus, an evaluation in excess 
of 20 percent is not warranted under Diagnostic Code 5292.  
Additionally, the evidence shows the veteran has good posture 
and gait, satisfactory heel and toe walk, normal 
coordination, and ability to walk normal without difficulty, 
although he has some difficulty standing or walking on his 
heels due to the back pain.  He does not present evidence of 
listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, or loss of lateral motion with 
osteoarthritic changes, or some of the above with abnormal 
mobility on forced motion.  Thus, a disability evaluation in 
excess of 20 percent is not warranted under Diagnostic Code 
5295.

Lastly, the Board notes that the veteran does not present 
evidence of bowel or bladder symptoms, weakness of the lower 
extremities, numbness, or tingling.  He has normal muscle 
bulk and tone, 5/5 strength in the upper and lower 
extremities, no atrophy or fasciculation, equal and active 
ankle and knee jerks, and negative straight leg raising test 
on the right, but positive on the left.  And, although he had 
some tenderness to palpation and percussion on the left 
lumbosacral area, he did not have paraspinous muscle spasms.  
The Board acknowledges that the veteran had diminished 
ability to perform certain movements due to pain, such as 
sitting and standing for extended periods of time, and 
lifting and bending.  However, there is no evidence of other 
neurological findings suggestive of a greater degree of 
impairment than that contemplated by the current rating.  As 
well, the evidence does not show the veteran has severe 
recurring attacks with intermittent relief.  Thus, an 
increased rating in excess of 20 percent is not warranted 
under Diagnostic Code 5293.

In arriving at the above determination, the Board considered 
the history of the veteran's disabilities, as well as the 
current clinical manifestations and the effect these 
disabilities may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2000).  The nature of the 
original disability has been reviewed, as well as the 
functional impairment that can be attributed to pain and 
weakness.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 204-7.  However, the Board has not found that the 
veteran's disability is productive of additional functional 
loss due to pain or weakness which has not been already 
contemplated by the veteran's current rating.  See id.

Lastly, the Board notes that the Code of Federal Regulations, 
at 38 C.F.R. § 3.321(b) (2000), provides that, in 
"exceptional case[s], where the schedular evaluations are 
found to be inadequate, . . . an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities . . ." may be granted.  Generally speaking, for 
a specific case to be deemed "exceptional," it should present 
"[s]uch an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The Board finds that the veteran's residuals of lumbosacral 
strain do not constitute an "exceptional case" as to allow 
for the assignment of an extraschedular rating. The record 
does not show that the veteran's disability subjects him to 
frequent periods of hospitalization.  Additionally, although 
the veteran has argued that his back disability makes it more 
difficult for him to perform his current desk job, as the 
veteran indicated in the June 2000 RO hearing, the medical 
evidence of record simply does not show that his back 
disability, per se, interferes with his employment to an 
extent greater than that which is contemplated by the 
assigned rating, as discussed above.  Thus, as it is apparent 
from the foregoing discussion, it cannot be said that the 
schedular rating criteria are inadequate in this instance.


ORDER

An evaluation in excess of 20 percent for the residuals of 
lumbosacral strain is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

